DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on July 01, 2020 for application number 16/070,357. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 28, 2019 was submitted in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. CN201610024655.1 filed on January 15, 2016.

Election/Restrictions
Applicant’s election without traverse of Group I – Claims 1-8 in the reply filed on July 01, 2020 is acknowledged.

Disposition of Claims
     Claims 1-10 are pending in this application.
     Claims 1-8
     Claims 9-10 are withdrawn from consideration.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “choker controlling device”, “power unit” and “transmission unit” in claims 1-8.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groh et al. (US 2014/0238343 A1).
With regard to claim 1, Groh (Figures 1-7B) discloses an electric throttle device for a portable gasoline engine (20) including a body, a cylinder located in the body, and a carburetor (50) located at a side of the cylinder and with an intake channel (42), the electric throttle device comprising: 
a rotation shaft (56); 
54) mounted on the rotation shaft (56), the throttle (54) working to open or close the intake channel (42); a power unit (36); 
a transmission unit (72, 84, 83,90, 92, 86, 94) in a transmission connection with the power unit (36); 
a controller (not shown but implied);
the transmission unit (72, 84, 83,90, 92, 86, 94) being matched with the rotation shaft (56), and the controller (not shown but implied) including a circuit driving module for driving the power unit (36) to control opening or closing of the throttle (54);
a temperature sensor connected with the controller (not shown but implied); and 
Groh Paragraph 27: “The thermal switch is configured to open when subjected to a threshold temperature, thereby breaking the circuit and cutting power to the solenoid 72”.
a choker controlling device (70) connected with the controller (not shown but implied).

With regard to claim 2, Groh discloses the electric throttle device of claim 1, wherein the transmission unit (72, 84, 83, 90, 92, 86, 94) cooperates with an end of the rotation shaft (56) via a throttle pull rod (62) for movement, and the throttle (54) and the rotation shaft (56) are rotated coaxially [Please see at least Groh Figure 3].

With regard to claim 3, Groh discloses the electric throttle device of claim 2, wherein the transmission unit (72, 84, 83, 90, 92, 86, 94) comprises a rack (90) fixed to the throttle pull rod (62), and a gear (92) cooperating with the rack (90) and connected to an output of the power unit (36).

With regard to claim 4, Groh discloses the electric throttle device of claim 3, wherein the power unit (36) is any one of an electric motor, a combination of an electric motor and a gearbox, an electric-magnetic power unit, or a pneumatic power unit [Groh Paragraph 30: “starter motor 36”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Groh et al. (US 2014/0238343 A1), in view of Eberhardt et al. (US 2009/0013963 A1).
With regard to claim 5, Groh discloses the electric throttle device of claim 4, wherein the controller employs a hot-start mode and opens the choker when the ambient temperature is higher than a preset value, and employs a cold- start mode and closes the choker when the ambient temperature is lower than a preset value [Groh Paragraphs 28 and 32].

Groh discloses a choke valve (54) and a choke valve shaft (56) that were interpreted above as the corresponding throttle and throttle shaft respectively, but lacks:
“…a choker shaft and a choker mounted on the choker shaft, the choker working to open or close the intake channel and the choker shaft being parallel to the rotation shaft …”.

In other words Groh lacks an extra throttle valve and corresponding shaft to have a combined throttle and choker valve.

However, Eberhardt (Paragraph 20 and Figure 1) discloses a choke valve 29 is disposed in the intake channel portion 18 upstream of the butterfly valve 24 relative to the direction of flow 22. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine system of Groh incorporating a choker and choker shaft in addition to the throttle valve and throttle shaft as taught by Eberhardt to supply a richer fuel mixture when starting the engine.

With regard to claim 6, Groh in view Eberhardt discloses the electric throttle device of claim 5, wherein the choker shaft is driven by another power unit, wherein the choker is located at an intake end of the intake channel while the throttle is located at an exhaust end of the intake channel [When combining Eberhardt teachings into Groh’s engine system one skill in the art would arrive at the claim 6 limitations as explained above in claim 5 in view of the analysis of claim 1].

With regard to claim 7, Groh in view Eberhardt discloses the electric throttle device of claim 5, wherein the electric throttle device further comprises a rotation end and an unlocking end which are When combining Eberhardt teachings into Groh’s engine system one skill in the art would arrive at the claim 7 limitations as explained above in claim 5 in view of the analysis of claim 1].

With regard to claim 8, Groh in view Eberhardt discloses the electric throttle device of claim 7, wherein the rotation end is at least partially in a circular arc shape, and defines several fixing holes arranged in an arc shape, wherein one of the fixing holes is fixed to an end of the throttle pull rod by snap-fitting [When combining Eberhardt teachings into Groh’s engine system one skill in the art would arrive at the claim 8 limitations as explained above in claim 5 in view of the analysis of claim 1].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 5,611,312 A – Swanson et al. - March 18, 1997
US 2009/0293828 A1 – Iwata et al. - December 3, 2009
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747